Title: To Benjamin Franklin from Vergennes, 15 October 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 15. 8bre 1780.
J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire aujourd’hui. Je joins ici celle que vous me demandez pour M. le Cte. de Montmorin, ainsi que le Passeport pour le Courier que vous expédiez à M. Jay.
J’ai l’honneur d’être très sincèrement, Monsieur, votre très humble et très obéissant Serviteur.
De Vergennes
M. Franklin
 
Notation: Count de Vergennes Oct. 15. 1780
